Citation Nr: 1339723	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  09-29 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.  

2.  Entitlement to service connection for a right foot disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel
INTRODUCTION

The Veteran had active service from January 1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.  

The Veteran appeared at a Travel Board hearing before the undersigned at the RO in November 2010.  A transcript of the hearing is of record.  Thereafter, in June 2011, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the June 2011 remand, the Board had requested that the Veteran be examined in connection with both claims so that a medical professional could provide an opinion as to the likelihood that any current disorder was related to service.  The examiner was to address the particulars of the Veteran's medical history and the relevant medical science as applicable to the claims.  VA examinations were provided in July 2011, and the examiner provided opinions on both disabilities; however, the remand instructions were not substantially followed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (conferring on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  Specifically, the examiner did not take into account pertinent facts from the Veteran's medical history.  Thus, another remand is required.

The Veteran had received ongoing treatment from VA from 2006 to 2011.  It is unclear whether the Veteran is still receiving ongoing treatment at VA, although it would seem very likely based on the five-year history of VA treatment.  Thus, 
VA treatment records from July 2011 to the present should be obtain and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records from the Fayetteville VAMC (or any other applicable VAMC) and associate all such available documents with the Veteran's claims folder.  If any records are not available, the Veteran should be notified of such in accordance with 
38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination to determine the etiology of any current left shoulder disorder.  All indicated tests and studies should be performed.  The claims folder should be made available to the examining physician for review.

The examiner is informed of the following facts:

* The service treatment records show that in October 1967, the Veteran fell on his left arm and displaced his left shoulder.  It was replaced by manipulation.  He was told not to lift anything and put on light duty for three days.

* At October 1968 report of medical history for separation, the Veteran reported having or having had a painful or trick shoulder.  The examiner noted that the left shoulder was mild, non-disabling and with no sequelae.  

* At a November 2010 hearing, the Veteran stated that he had several more dislocations of his left shoulder while in service (he estimated about 12) and that he or a buddy would pop it back in.

* The Veteran has stated he has had chronic and continuous pain in his left shoulder since service, which has included additional dislocations.  

* The Veteran began receiving treatment for the left shoulder in 2006 by VA, and the Veteran has indicated that he lived with the pain prior to 2006.  These treatment records include X-rays of the left shoulder (there are X-rays of the right shoulder as well, as the Veteran was reporting pain in both shoulders).

The examiner should answer the following question:  Is it at least as likely as not (50 percent probability or greater) that any current left shoulder disorder, is related to the Veteran's period of active service?

A comprehensive rationale is required for each opinion provided.  The opinion should take into account the left shoulder dislocations in service and the Veteran's subsequent complaints of pain and post-service dislocations as well as the relevant medical science as applicable to this claim.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Schedule the Veteran for a VA examination to determine the etiology of any current right foot disorder.  All indicated tests and studies should be performed.  The claims folder should be made available to the examining physician for review.

The examiner is informed of the following facts:

* At a November 2010 hearing, the Veteran testified that while in service, he dropped a case of ".50 caliber" ammunition case on his right foot, which he estimated to be 50 pounds.  (The hearing transcript says this happened in January 1958, but it would seem that the date should be January 1968, as the Veteran was not in service in 1958.)  While the service treatment records do not show this injury, the Board accepts, for the purposes of this Remand, the Veteran's account of the in-service injury to the right foot.  

* On the October 1968 report of medical history for separation, the Veteran reported having a past history of foot trouble.  

* At a November 2010 hearing, the Veteran stated that after service discharge, his foot always ached, but that it did not start bothering him until 10 years ago (thus, around 2000).  He stated the top of his foot would swell and "got deformed."  

* The Veteran began receiving treatment for the right foot in 2006 by VA.  These treatment records include X-rays of the right foot (there are X-rays of the left foot as well, as the Veteran was reporting pain in both feet).

The examiner should answer the following question: Is it at least as likely as not (50 percent probability or greater) that any current right foot disorder is related to the Veteran's period of active service?

A comprehensive rationale is required for each opinion provided.  The opinion should take into account the inservice right foot injury described by the Veteran at the November 2010 hearing and the subsequent complaints of pain, swelling and a deformity as well as the relevant medical science as applicable to this claim.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After undertaking any other development deemed appropriate, readjudicate the two service connection issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations.  Afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



___________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

